Case: 2:19-cv-00119-MHW-EPD Doc #: 40-1 Filed: 10/03/19 Page: 1 of 3 PAGEID #: 205




                  EXHIBIT A
Case: 2:19-cv-00119-MHW-EPD Doc #: 40-1 Filed: 10/03/19 Page: 2 of 3 PAGEID #: 206




  AVENATTI & ASSOCIATES, APC

                                                                  1910 Sunset Boulevard, Suite 450
                                                                  Los Angeles, CA 90026
                                                                  949.706.7000



                                        February 19, 2019

  Via E-Mail

  Ms. Stormy Daniels
  stormydaniels@aol.com
  stormycrain@yahoo.com


         Re:     Termination of Legal Representation

  Dear Stormy:

         I have attempted to contact you repeatedly to discuss a multitude of issues, including
  the book proceeds and payments, your allegations against JD and Keith, the situation with
  your termination of your security detail, and the status of the Columbus litigation and our
  attempts at settlement. Unfortunately, you have not been responsive.

          After much contemplation and deliberation, we have decided to terminate our
  representation of you effective immediately. This decision is not one we make
  lightly. Unfortunately, however, we believe that we cannot continue to effectively advocate
  on your behalf in light of your lack of communication and responsiveness as to time sensitive
  matters, including financial issues; your prior false accusations (which you chose to make
  public before communicating them to me - I found out from a reporter); and your general lack
  of appreciation for our work and the thousands of hours we have devoted to you, which we
  have largely done for free at great expense to me and my firm.

          We will, of course, ensure that any property, monies, documents, and materials that
  belong to you and that may remain in our possession will be timely transferred to you or your
  new counsel as you direct. We will also take all reasonable steps necessary to transfer the
  files associated with the multitude of matters to your new counsel so as to ensure you are not
  prejudiced. Please have your new counsel contact me so that we can arrange their substitution
  into the various matters, as well as the transfer of the items listed above as applicable.

          In addition, note that we do not intend to make any unilateral public announcement
  relating to our decision to no longer represent you. Instead, we believe a mutually acceptable,
  professional statement is more appropriate. Please have Denver contact me so we can reach
  agreement as to its language and timing.
Case: 2:19-cv-00119-MHW-EPD Doc #: 40-1 Filed: 10/03/19 Page: 3 of 3 PAGEID #: 207

  Ms. Stormy Daniels
  February 19, 2019
  Page 2




         We wish you the very best in the coming months and thank you for the opportunity to
  have served as your counsel.


                                            Veryy trulyy yours,
                                                         y



                                            Michael
                                             i h l J. A
                                                      Avenatti
                                            Avenatti & Associates, APC
